Luke, J.
“To sustain a conviction upon tiie testimony of an accomplice, there must be corroborating circumstances which, in themselves and independently of the testimony of the accomplice, directly connect the defendant with the crime, or lead to the inference that he is guilty.” The evidence in this case, which was given by an accomplice, is without corroboration directly connecting the defendant with the crime or leading to the inference that he is guilty. See Stokes v. State, 19 Ga. App. 235 (915 E. 271), and cit. There being no other evidence of guilt, it was error to overrule the motion for a new trial.

Judgment reversed:

Broyles, C. J., and Bloodworth, J., concur.